\oN`l¢\U\-PWNo-¢

NNNNNN¢-»v-¢a-»o-»o_¢c-¢o-»o_o-¢»-»
Ul-BWN_°\°“`\°\M¥UJNl-‘o

26

 

Case 3:17-cv-00489-MMD-CBC Document 103 Filed ))§/06/19 Page 1 of 4

 

 

 

 

 

 

 

 

 

lawn __REcElvEc)
_ ENTERED _ , , SERVED ON
Thomas P' Erwin COUNS:L/PARTIES OF RECORD
Erwin Thompson Faillers
241 wage su¢¢c, suite 210 MAR - 7 2019
Reno, NV 89501
Tel¢! (775) 786'9494 . CLERK us DlSTR|C~ C
. . OURT
Attomeys for Plamtiff DlSTRlCT OF NE'VADA
Austyn D. Crites BY: DEPUTY
UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
AUST¥N D. CRI’I'ES, an individual, Case No. 3:17-cv-00489-MMD-CBC
Plaintiff, MOTlON-UNOPPOSED
REGARDING MEET AND CONFER
vs. PURSUANT TO MINUTE ORDER
ECF 98
FOX NEWS NETWOR.K, LLC, a
Delaware limited liability company,

Defendant.

Plaintiff Austyn D. Crites submits this Motion-Unopposed Regarding the Meet
and Confer to be held pursuant to the Court’s instructions given during the case management
conference on January 29, 2019.

A settlement_conference was scheduled before Magistrate Judge Robert McQuaid on
February 26, 2019. Due to severe weather conditions on February 25, 2019, the flight of the
representative of Fox News Network, LLC (“Fox”) and Defendant’s counsel, Dori l-Ianswirth,
was diverted to Sacramento, California. The flight was ultimately cancelled. The Fox
representative and Ms. Hanswirth were unable to make alternate travel arrangements to Reno on
February 25 and 26, requiring that the settlement conference be postponed.

The conference with Judge McQuaid has been re-scheduled for April 30, 2019. ECF lOl.
The case management conference set for April 29, 2019, has been re-scheduled for May 10, 2019.
ECF 102.

 

\QW`IQ\U\AL»)N~

NNNNNN¢-l_~u-¢_o__»o-¢o-»o_

ase 3:17-cv-00489-MMD-CBC Document 103 Filed 03/06/19 Page 2 of 4

During the case management conference on January 28, 2019, the Court instructed the
parties to meet and confer by March 12, 2019, concerning additional search terms to be submitted
to Holo Discovery. 'I`he Court instructed Plaintiff's counsel to submit the contested search terms
to Holo Discovery to determine the volume of hits. 'l'his was to be followed by another meet and
confer on or before April 12, 2019,

Considen'ng that the foregoing described discovery efforts were conditioned the parties’
failure to settle the case during the settlement conference and that settlement of the action will
spare the parties the expense and effort of these discovery efforts, it is sensible that these efforts
be deferred pending the outcome of the settlement conference on April 30, 2019.

For these reasons, Plaintiff requests that the meet and confer to be conducted by March
12, 2019, be postponed to a date on or alter April 30, 2019, but before the case management
conference set for May lO, 2019,

Plaintift’s counsel represents to the Court that the Plaintid’s counsel has conferred with
Defendant’s counsel regarding this matter and the request stated in this Motion. Plaintiffs
counsel represents to the Court that the Defendant’s counsel informed Plaintiffs counsel that
Defendant has no objection to the request and that deferral of the meet and confer under these
circumstaan is acceptable to Defendant. Defendant’s counsel authorized Plaintiff' s counsel to
represent to the Court the substance of the parties’ communications as described in this Motion.

Plaintiff requests that the Court consider the request in this Motion and that the Court
enter an appropriate minute order approving this Motion.

//
//
//
//
//
//
//
//

 

@W`l°\LhJ>WN

NNNNN_o-oo-¢_____o-o¢_o

ase 3:17~cv~00489-MMD~CBC Document 103 Filed 03/06/19 Page 3 of 4

Dated March 6, 2019,

ERWIN 'I`I-IOMPSON FAIL ERS
)'\

By _ \ ..

Thomas P. Erwin

State Bar No. 951

241 R.idge Street, Suite 210

Reno, Nevada 89501

(775) 786~9494

erwin@renolaw.com
Attomeys for Plaintiff

 

IT IS SO ORDER.ED:

 

mted tates Ma{i_gl'ate Judge
Dated March _7/'_,'2019

 

